

116 HR 2845 IH: To extend the authorization of each of the National Coal Heritage Area and the Wheeling National Heritage Area in the State of West Virginia, and for other purposes.
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2845IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Mr. McKinley (for himself and Mrs. Miller of West Virginia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization of each of the National Coal Heritage Area and the Wheeling National Heritage Area in the State of West Virginia, and for other purposes.1.Extension of National Heritage Area authorizations(a)National Coal Heritage AreaSection 107 of Division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333; 110 Stat. 4244; 127 Stat. 420; 128 Stat. 314; 128 Stat. 3801) is amended by striking 2021 and inserting 2036.(b)Wheeling National Heritage AreaSection 157(i) of the Department of the Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114 Stat. 967; 128 Stat. 3802), is amended by striking 2021 and inserting 2036. (c)Extension of deadline To complete certain management plansSection 6001(c)(1) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (54 U.S.C. 320101 note; Public Law 116–9; 133 Stat. 772) is amended by striking 3 and inserting 4. 